Exhibit 10.2

 

EXECUTION VERSION

 

SIXTH AMENDMENT

 

This SIXTH AMENDMENT (this “Amendment”) dated as of June 22, 2017 is by and
among HANGER, INC., a Delaware corporation (“Borrower”), the Guarantors
identified on the signature pages hereto, the Lenders identified on the
signature pages hereto and BANK OF AMERICA, N.A., in its capacity as Agent (in
such capacity, the “Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Agent are parties to the Credit
Agreement dated as of June 17, 2013, as amended by the First Amendment and
Waiver dated as of June 19, 2015, the Second Amendment and Waiver dated as of
September 11, 2015, the Third Amendment and Waiver dated as of November 13,
2015, the Fourth Amendment and Waiver dated as of February 10, 2016 and the
Fifth Amendment and Waiver dated as of July 15, 2016 (as further amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Agent and Lenders (a) extend the
date by which it must deliver to the Agent the Required Financial Information
(as defined in the Fifth Amendment and Waiver) from August 15, 2017 to
February 15, 2018 and (b) amend the Credit Agreement as set forth herein.

 

WHEREAS, the Agent and the Lenders have agreed to the requested extension and
amendments on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Defined Terms.  Capitalized terms
defined in the Credit Agreement and used herein without other definition shall
have the meanings ascribed to such terms in the Credit Agreement.

 

2.                                      Estoppel, Acknowledgement and
Reaffirmation.  Each of the Loan Parties acknowledges and confirms that as of
June 15, 2017: (a) the aggregate outstanding principal amount of the Term A
Loans is $174,375,000.00 and (b) the Total Revolving Usage is $24,050,000.00,
each of which amounts constitutes a valid and subsisting obligation of the Loan
Parties to the Lenders that is not subject to any credits, offsets, defenses,
claims, counterclaims or adjustments of any kind (it being understood that the
undrawn portion of the Stated Amount of outstanding Letters of Credit included
in the Total Revolving Usage, if any, constitutes a contingent obligation for so
long as the Loan Parties are not required to cash collateralize such obligation
in accordance with the Credit Agreement).  Each of the Loan Parties hereby
acknowledges its obligations under the respective Loan Documents to which it is
a party, reaffirms that each of the Liens created and granted in or pursuant to
the Collateral Documents is valid and subsisting and agrees that this Amendment
shall in no manner impair or otherwise adversely affect such obligations or
Liens, except as explicitly set forth herein.

 

3.                                      Required Financial Information
Deliverable Extension.  Notwithstanding anything to the contrary in the Fifth
Amendment and Waiver, the Borrower shall deliver the Required Financial
Information (as defined in the Fifth Amendment and Waiver) to the Agent for
distribution to the Lenders promptly as soon as such information is filed with
the SEC, but in no event later than February 15, 2018.  For the avoidance of
doubt, the paragraph addressing delivery of financial statements and related
materials immediately following Section 7.02(e) of the Credit Agreement shall
apply to the foregoing delivery requirement.

 

--------------------------------------------------------------------------------


 

4.                                      Amendments to Credit Agreement.  The
Credit Agreement is amended as follows:

 

(a)                                 The following new definitions are hereby
added to Section 1.01 of the Credit Agreement in the appropriate alphabetical
order:

 

“Sixth Amendment” means the Sixth Amendment to this Agreement dated as of
June 22, 2017.

 

“Sixth Amendment Effective Date” means June 22, 2017.

 

(b)                                 Clause (e) of the definition of
“Consolidated EBITDA” in Section 1.01 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

(e) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business and loss on early retirement of debt); provided
that (i) the aggregate amount of professional fees and expenses (excluding the
aggregate amount of professional fees and expenses reimbursed by the Loan
Parties in accordance with the Second Amendment and Waiver, which are not
subject to the limitation set forth in this proviso) that may be added back
pursuant to this clause (e) for any period of four consecutive fiscal quarters
shall not exceed, for the period of four consecutive fiscal quarters ending on
or prior to (1) March 31, 2016, $30,000,000; (2) June 30, 2016, $36,000,000;
(3) September 30, 2016, $35,000,000; (4) December 31, 2016, $31,000,000;
(5) March 31, 2017, $25,000,000; (6) June 30, 2017, $37,000,000;
(7) September 30, 2017, $35,000,000; (8) December 31, 2017, $31,000,000; and
(9) March 31, 2018, $25,000,000, and (ii) this clause (e) may not be used to add
back the write-down of current assets; provided further that, with respect to
the applicable four consecutive fiscal quarter period, the amounts set forth in
(6), (7), (8), and (9) above shall be reduced by an amount, if any, equal to the
amount by which the Prior Period Adjustment Amount (as defined in
Section 7.02(f)) exceeds $815,000.

 

(c)                                  Section 7.02 of the Credit Agreement is
hereby amended (i) by deleting the word “and” at the end of clause (d) of such
section, (ii) replacing the period at the end of clause (e) of such section with
“; and” and (iii) adding the following new clause (f) to such section:

 

(f)                                   concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a certificate
executed by a Responsible Officer stating the amount of professional fees and
expenses incurred by the Loan Parties from and after March 31, 2017 that are to
be allocated to any fiscal quarter ended on or prior to March 31, 2017 as
adjustments in accordance with GAAP of such professional fee and expense amounts
previously included within the underlying financial statements provided to the
Lenders with the Borrower’s Compliance Certificate, relating to the period ended
March 31, 2017, dated as of May 12, 2017 (such amount, the “Prior Period
Adjustment Amount”).

 

(d)                                 Section 8.09 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

2

--------------------------------------------------------------------------------


 

8.09                        Consolidated Leverage Ratio.

 

The Borrower shall not permit the Consolidated Leverage Ratio to exceed
(a) 5.00:1.00 as of the end of the fiscal quarter of the Borrower ending on
June 30, 2016; (b) 5.75:1.00 as of the end of the fiscal quarter of the Borrower
ending on September 30, 2016; and (c) 5.00:1.00 as of the end of any fiscal
quarter of the Borrower ending thereafter.

 

(e)                                  Section 8.10 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

8.10                        Consolidated Interest Coverage Ratio.

 

The Borrower shall not permit the Consolidated Interest Coverage Ratio to be
less than (a) 3.50:1.00 as of the end of the fiscal quarter of the Borrower
ending on June 30, 2016; (b) 2.25:1.00 as of the end of any fiscal quarter of
the Borrower ending on September 30, 2016, December 31, 2016, March 31, 2017,
June 30, 2017, September 30, 2017 and December 31, 2017; and (c) 2.00:1.00 as of
the end of any fiscal quarter of the Borrower ending thereafter.

 

(f)                                   Section 9.01(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(c)                                  Specific Defaults.  The Borrower fails to
perform or observe any term, covenant or agreement contained in Section 7.03(a),
7.04 (with respect to the Borrower), 7.11, Article VIII, the First Amendment and
Waiver (giving effect to the subsequent amendments and waivers), the Second
Amendment and Waiver (giving effect to the subsequent amendments and waivers),
the Third Amendment and Waiver (giving effect to the subsequent amendments and
waivers), the Fourth Amendment and Waiver (giving effect to the subsequent
amendments and waivers), the Fifth Amendment and Waiver or the Sixth Amendment;
provided, a Default under Section 8.17 shall not become an Event of Default
unless such Default remains unremedied for three (3) Business Days after the
occurrence of such Default; or

 

5.                                      Amendment Fee.  In consideration of the
Lenders’ agreements set forth herein, the Borrower agrees to pay to the Agent,
for the account of each Consenting Lender (defined below), an amendment fee (the
“Sixth Amendment Fee”) in an amount equal to fifty (50) basis points (0.50%) of
the outstanding principal amount of the Term A Loan held by such Consenting
Lender plus the amount of such Lender’s Revolving Commitments.  The Sixth
Amendment Fee shall be fully-earned, payable and non-refundable as of the Sixth
Amendment Effective Date (defined below).  As used herein, “Consenting Lender”
means a Lender that executes and delivers to the Agent a signature page to this
Amendment on or prior to 4:00 p.m. Central Time on June 22, 2017 (or, as to any
Lender, such later time or date as may be agreed by the Agent and the Borrower)
and that does not revoke or otherwise withdraw such signature page prior to the
effectiveness of this Amendment on the Sixth Amendment Effective Date.

 

6.                                      Effectiveness; Conditions Precedent. 
This Amendment shall become effective as of the date hereof (the “Sixth
Amendment Effective Date”) when, and only when, each of the following conditions
shall have been satisfied or waived (or, in the case of clause (d) below, will
be substantially contemporaneously satisfied on such date), in the sole
discretion of the Agent and the Required Lenders:

 

3

--------------------------------------------------------------------------------


 

(a)                                 The Agent shall have received counterparts
of this Amendment duly executed by each of the Loan Parties and each of the
Required Lenders;

 

(b)                                 The Agent shall have received the Sixth
Amendment Fee;

 

(c)                                  The Loan Parties shall have paid all
reasonable fees, costs and expenses of the Agent (including, without limitation,
fees, costs and expenses of counsel and of the Agent Financial Advisor) incurred
in connection with this Amendment, to the extent invoiced to the Borrower at
least one Business Day prior to the Sixth Amendment Effective Date; and

 

(d)                                 The Agent shall have received such other
documents, instruments and certificates as the Agent or any Lender may
reasonably request.

 

7.                                      Incorporation of Amendment.  Except as
specifically modified herein, the terms of the Loan Documents shall remain in
full force and effect.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent under the Loan Documents, or constitute a waiver or amendment of any
provision of the Loan Documents, except as expressly set forth herein.  This
Amendment shall constitute a Loan Document.

 

8.                                      Representations and Warranties.  The
Loan Parties hereby represent and warrant to the Agent and the Lenders as
follows as of the Sixth Amendment Effective Date:

 

(a)                                 Each Loan Party has the corporate or other
legal entity power and authority to execute, deliver and perform its obligations
under this Amendment.

 

(b)                                 The execution, delivery and performance by
each Loan Party of this Amendment have been duly authorized by all necessary
corporate or other legal entity action.

 

(c)                                  This Amendment has been duly executed and
delivered by such Loan Party.

 

(d)                                 This Amendment constitutes a legal, valid
and binding obligation of each Loan Party enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally or
by equity principles relating to enforceability.

 

(e)                                  The execution, delivery and performance by
each Loan Party of this Amendment does not and will not (i) contravene the terms
of any of such Person’s Organization Documents, (ii) conflict with or result in
any breach or contravention of, or the creation of any Lien under, any document
evidencing any material Contractual Obligation to which such Person is a party
or any order, injunction, writ or decree of any Governmental Authority to which
such Person or its property is subject or (iii) violate any Requirement of Law.

 

(f)                                   No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any court
Governmental Authority or any other Person (except those that have been obtained
and remain in effect and disclosure filings that are required to be made with
the SEC) is necessary or required to be made or obtained by any Loan Party in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of this Amendment.

 

(g)                                  After giving effect to this Amendment,
(i) the representations and warranties of the Loan Parties contained in the Loan
Documents are true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of the date hereof except to
the

 

4

--------------------------------------------------------------------------------


 

extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date, and (ii) no Default
has occurred and is continuing.

 

(h)                                 The Liens held by the Agent in the
Collateral continue to be valid, binding and enforceable perfected Liens in
accordance with the Collateral Documents that secure the Obligations subject
only to the Permitted Liens.

 

If any representation and warranty set forth in this Section 8 is incorrect on
and as of the date hereof then such incorrect representation and warranty shall
constitute a new and immediate Event of Default without regard to any otherwise
applicable notice, cure or grace period.

 

9.                                      Release.  In consideration of the
Agent’s and the Required Lenders’ willingness to enter into this Amendment, each
of the Loan Parties hereby releases and forever discharges the Agent, the
Lenders and each of the Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which each of the Loan Parties may have or claim to have against any
member of the Lender Group.

 

10.                               No Third Party Beneficiaries.  This Amendment
and the rights and benefits hereof shall inure to the benefit of each of the
parties hereto and their respective successors and assigns.  No other Person
shall have or be entitled to assert rights or benefits under this Amendment.

 

11.                               Entirety.  This Amendment and the other Loan
Documents embody the entire agreement among the parties hereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof.  This Amendment and the other Loan Documents represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties.

 

12.                               Counterparts; Electronic Delivery.  This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart.  Delivery of an executed counterpart of this Amendment by
facsimile or other electronic means shall be effective as an original.

 

13.                               No Actions, Claim.  As of the date hereof,
each Loan Party hereby acknowledges and confirms that it has no actual knowledge
of any actions, causes of action, claims, demands, damages or liabilities of
whatever kind or nature, in law or in equity, against any of the Lender Group
arising from any action by such Persons or failure of such Persons to act under
the Loan Documents on or prior to the date hereof.

 

14.                               Governing Law.  This Amendment and the rights
and obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York.

 

5

--------------------------------------------------------------------------------


 

15.                               Consent to Jurisdiction; Service of Process;
Waiver of Jury Trial.  The jurisdiction, service of process and waiver of jury
trial provisions set forth in Sections 11.15 and 11.16 of the Credit Agreement
are hereby incorporated by reference, mutatis mutandis.

 

16.                               Further Assurances.  Each of the Loan Parties
agrees to execute and deliver, or to cause to be executed and delivered, all
such instruments that are consistent with the terms of this Amendment as may
reasonably be requested by the Agent to effectuate the intent and purposes, and
to carry out the terms, of this Amendment.

 

17.                               Miscellaneous.

 

(a)                                 Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.

 

(b)                                 Wherever possible, each provision of this
Amendment shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Amendment shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment.

 

(c)                                  Except as otherwise provided in this
Amendment, if any provision contained in this Amendment is in conflict with, or
inconsistent with, any provision in the Loan Documents, the provision contained
in this Amendment shall govern and control.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:

HANGER, INC., a Delaware corporation

 

 

 

By:

/s/ Paul A. Severt

 

 

Name:

Paul A. Severt

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

GUARANTORS:

ACCELERATED CARE PLUS CORP., a Delaware corporation

 

ACCELERATED CARE PLUS LEASING, INC., a Delaware corporation

 

ADVANCED PROSTHETICS OF AMERICA, INC., a Florida corporation

 

CREATIVE ORTHOTICS & PROSTHETICS, INC., a New York corporation

 

DIBELLO’S DYNAMIC ORTHOTICS AND PROSTHETICS, INC.,

 

a Texas corporation

 

DOSTEON WA HOLDING, INC., a Washington corporation

 

FAITH PROSTHETIC-ORTHOTIC SERVICES, INC.,

 

a North Carolina corporation

 

GENESIS MEDICAL GROUP, LLC, an Oregon limited liability company

 

HANGER PROSTHETICS & ORTHOTICS, INC., a Delaware corporation

 

HANGER PROSTHETICS & ORTHOTICS EAST, INC.,

 

a Delaware corporation

 

HANGER PROSTHETICS & ORTHOTICS WEST, INC.,

 

a California corporation

 

INNOVATIVE NEUROTRONICS, INC., a Delaware corporation

 

LINKIA, LLC, a Maryland limited liability company

 

MK PROSTHETIC & ORHTOTIC SERVICES, INC., a Texas corporation

 

NASCOTT, INC., a Delaware corporation

 

ORTHO-MEDICAL PRODUCTS, INC., a New York corporation

 

ORTHOTIC & PROSTHETIC TECHNOLOGIES, INC., a Texas corporation

 

SCOPE ORTHOTICS & PROSTHETICS, INC., a California corporation

 

SOUTHERN PROSTHETIC SUPPLY, INC., a Georgia corporation

 

THE BRACE SHOP PROSTHETIC ORTHOTIC CENTERS, INC.,

 

an Ohio corporation

 

 

 

 

 

By:

/s/ Paul A. Severt

 

 

Name:

Paul A. Severt

 

 

Title:

Treasurer and Assistant Secretary of each of the foregoing Guarantors

 

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

AGENT:

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Christine Trotter

 

 

Name: Christine Trotter

 

Title: Assistant Vice President

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ C. James Munhofen

 

 

Name: C. James Munhofen

 

Title: Senior Vice President

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Heath Lipson

 

 

Name:

Heath Lipson

 

Title:

SVP

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

BOKF, NA dba Bank of Texas

 

 

 

By:

/s/ Brynna Sehelbar

 

 

Name:

Brynna Sehelbar

 

Title:

Vice President

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

BRANCH BANKING AND TRUST COMPANY

 

 

 

By:

/s/ Mary McElwain

 

 

Name:

Mary McElwain

 

Title:

Senior Vice President

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

COMPASS BANK

 

 

 

By:

/s/ Jon McCurdy

 

 

Name:

Jon McCurdy

 

Title:

SVP

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

FIFTH THIRD BANK

 

 

 

By:

/s/ Jennifer Camp

 

 

Name:

Jennifer Camp

 

Title:

V.P.

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

PROSPERITY BANK

 

 

 

By:

/s/ Chris Giacomazzi

 

 

Name:

Chris Giacomazzi

 

Title:

Vice President

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

REGIONS BANK

 

 

 

By:

/s/ Mike Zingraf

 

 

Name:

Mike Zingraf

 

Title:

SVP

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

ROYAL BANK OF CANADA

 

 

 

By:

/s/ H. Christopher DeCotiis

 

 

Name:

H. Christopher DeCotiis

 

Title:

Attorney-in-Fact

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By:

/s/ Toshitake Funaki

 

 

Name:

Toshitake Funaki

 

Title:

General Manager

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

SUNTRUST BANK

 

 

 

By:

/s/ Jared Cohen

 

 

Name:

Jared Cohen

 

Title:

Vice President

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------


 

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Kirk Tesch

 

 

Name:

Kirk Tesch

 

Title:

Managing Director

 

Signature Page

Hanger Sixth Amendment

 

--------------------------------------------------------------------------------